DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17, 20-23, 27, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brose (DE 102016224512).  Regarding claims 16 and 30, Brose teaches a longitudinal adjuster (2) for a motor vehicle seat (1), comprising: at least one pair of rails (20), which has a seat rail (21) which is connectable to the vehicle seat, and a floor rail (22) which is connectable to a vehicle floor and on which the seat rail (21) is guided displaceably along a longitudinal direction (L – see Figure 2), wherein the longitudinal adjuster (2) has a drive device (3) for adjusting the seat rail (21) along the longitudinal direction relative to the floor rail (22), wherein the drive device (3) has a spindle (34) which is fixed with respect to the floor rail (22) or with respect to the seat rail (21), a rotatable spindle nut (32) which is mounted on the spindle via a threaded engagement (see Figure 4), and an electric motor (30) which is operatively connected to the spindle nut (32) for driving of the spindle nut, wherein an output-side output shaft (300) of the electric motor (30) is oriented parallel to the spindle (34), wherein the seat rail or the floor rail has a cutout (222) and the electric motor is arranged through the cutout at least partially in a cavity which is formed between the seat rail and the floor rail (see Figures 4 and 5).

Regarding claim 17, Brose teaches wherein the electric motor (30) is arranged in the cavity (222, see Figures 4 and 5), while maintaining a distance from the spindle (34).

Regarding claim 20, Brose teaches wherein a longitudinal extent of the electric motor (30) is oriented parallel to the longitudinal direction (L; see Figure 4).

Regarding claim 21, Brose teaches wherein a longitudinal extent of the electric motor (30) is oriented parallel to the spindle (34; see Figure 4).

Regarding claim 22, Brose teaches wherein the electric motor (30) drives the spindle nut (34) via a toothed wheel (311-313; see Figure 5).

Regarding claim 23, Brose teaches wherein the toothed wheel (311-313) is arranged on the output shaft (300) and is in toothed engagement with an external toothing of the spindle nut (32; see Figure 5).

Regarding claim 27, Brose teaches wherein the spindle (34) is held at least one of two of its opposite ends via a first spindle holder (340, 341; see Figure 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brose (DE 102016224512).  Regarding claims 18-19, it is described above what is disclosed by Brose; however, the reference does not distinctly disclose wherein the distance is in the range from 0.1-10mm or 0.2-5mm.  Brose does teach a distance between the motor and the spindle (see Figures 4 and 5) and it would have been obvious to one having ordinary skill in the art to modify the distance between the two items to be within the range of 0.2 to 5mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding claim 28, it is described above what is disclosed by Brose; however, the reference does not distinctly disclose wherein the first spindle holder is designed in such a way that it does not protrude beyond the spindle in a vertical direction.  Brose illustrates the spindle holders (340, 341) extending from above (see Figure 4); however, it would have been obvious to one having ordinary skill in the art to modify the configuration such that items 340 and 341 extend from the bottom of 21 and hold the spindle since such would not affect the function of the apparatus and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  Such a routine modification would have the holder extend below the spindle and not extend above the spindle.

Regarding claim 29, Brose (as modified) teaches wherein the first spindle holder is arranged at a first end of the spindle, said first end being situated in the direction of the electric motor as viewed from the spindle nut (see Figure 4).

Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brose (DE 102016224512) in view of Koop et al. (DE 102017101996).  Regarding claims 24-26, it is described above what is disclosed by Brose; however, the reference does not distinctly disclose wherein the electric motor drives the spindle nut via a toothed belt.  Brose teaches toothed gear wheels (311-313).
Koop, in a similar field of endeavor, teaches a longitudinal adjuster for a motor vehicle seat having a spindle (18) and a spindle nut (22) driven by an electric motor (26); wherein the electric motor (26) drives the spindle nut (22) via a toothed belt (76; see Figure 7).  It would have been obvious to one having ordinary skill in the art to modify the gearing of Brose to include a toothed belt (as in Koop) instead of intermeshed gear wheels since such is known to achieve the same result and since a toothed belt can be removed and replaced much easier than toothed gearing.  
The examiner also notes that screw threading appears to be present on the spindle (18) and spindle nut (22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636